Case 14-39265        Doc 55     Filed 11/02/18     Entered 11/02/18 12:52:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 39265
         Joseph Cisneros
         Angelica I Cisneros
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/29/2014.

         2) The plan was confirmed on 03/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/12/2018.

         5) The case was Converted on 10/02/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-39265           Doc 55       Filed 11/02/18    Entered 11/02/18 12:52:30                 Desc         Page 2
                                                      of 3



 Receipts:

          Total paid by or on behalf of the debtor                $17,148.74
          Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $17,148.74


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $1,000.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $709.37
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $1,709.37

 Attorney fees paid and disclosed by debtor:                    $2,000.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim        Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent     Unsecured           0.00      1,667.52         1,667.52        866.37        0.00
 American InfoSource LP as Agent     Unsecured           0.00      1,268.52         1,268.52        659.07        0.00
 Bank Of America                     Unsecured      5,283.00       5,283.86         5,283.86      2,745.27        0.00
 Bayview Loan Servicing LLC          Secured      185,205.00    185,535.92       185,535.92            0.00       0.00
 Bayview Loan Servicing LLC          Secured           731.79        731.79           731.79        731.79        0.00
 Becket & Lee                        Unsecured      1,328.00       1,328.12         1,328.12        690.03        0.00
 Capital One                         Unsecured           0.00           NA               NA            0.00       0.00
 Credit First                        Unsecured           0.00        567.53           567.53        294.86        0.00
 Credit First N A                    Unsecured         567.00           NA               NA            0.00       0.00
 Elan Financial Service              Unsecured      3,017.00            NA               NA            0.00       0.00
 Gecrb/Care Credit                   Unsecured           0.00           NA               NA            0.00       0.00
 Hartland Mortgage Center            Unsecured      2,300.00            NA               NA            0.00       0.00
 Hartland Mortgage Center INC        Unsecured           0.00           NA               NA            0.00       0.00
 Johnson Blumberg & Associates LLC   Unsecured           0.00           NA               NA            0.00       0.00
 Landmark Credit Union               Unsecured      6,997.00            NA               NA            0.00       0.00
 Landmark Credit Union               Unsecured      6,996.00       6,996.89         6,996.89      3,635.28        0.00
 Leading Edge Recovery Solutions     Unsecured           0.00           NA               NA            0.00       0.00
 Leading Edge Recovery Solutions     Unsecured           0.00           NA               NA            0.00       0.00
 Leading Edge Recovery Solutions     Unsecured           0.00           NA               NA            0.00       0.00
 Leading Edge Recovery Solutions     Unsecured           0.00           NA               NA            0.00       0.00
 Leading Edge Recovery Solutions     Unsecured           0.00           NA               NA            0.00       0.00
 Leading Edge Recovery Solutions     Unsecured           0.00           NA               NA            0.00       0.00
 Northland Group                     Unsecured           0.00           NA               NA            0.00       0.00
 Northland Group                     Unsecured           0.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates       Unsecured      1,690.93       1,690.93         1,690.93        878.53        0.00
 Portfolio Recovery Associates       Unsecured      1,023.90       1,023.90         1,023.90        531.97        0.00
 Portfolio Recovery Associates       Unsecured         613.00        602.81           602.81        313.19        0.00
 Quantum3 Group                      Unsecured      7,877.90       7,877.90         7,877.90      4,093.01        0.00
 Sams Club / GEMB                    Unsecured           0.00           NA               NA            0.00       0.00
 Sams Club / GEMB                    Unsecured           0.00           NA               NA            0.00       0.00
 Syncb/Sams Club                     Unsecured      1,268.52            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-39265              Doc 55   Filed 11/02/18     Entered 11/02/18 12:52:30                Desc       Page 3
                                                      of 3



 Scheduled Creditors:
 Creditor                                          Claim         Claim        Claim         Principal       Int.
 Name                                  Class     Scheduled      Asserted     Allowed          Paid          Paid
 Syncb/Sams Club                    Unsecured       1,667.52            NA             NA           0.00        0.00
 The Stark Collection A             Unsecured            0.00           NA             NA           0.00        0.00
 United Recovery Systems            Unsecured            0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim          Principal                 Interest
                                                                Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $185,535.92              $0.00                   $0.00
       Mortgage Arrearage                                      $731.79            $731.79                   $0.00
       Debt Secured by Vehicle                                   $0.00              $0.00                   $0.00
       All Other Secured                                         $0.00              $0.00                   $0.00
 TOTAL SECURED:                                            $186,267.71            $731.79                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                        $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $28,307.98        $14,707.58                    $0.00


 Disbursements:

          Expenses of Administration                              $1,709.37
          Disbursements to Creditors                             $15,439.37

 TOTAL DISBURSEMENTS :                                                                            $17,148.74


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                               By:/s/ Marilyn O. Marshall
                                                                       Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.


UST Form 101-13-FR-S (9/1/2009)
